Birdsong, Judge.
This is an appeal by the natural father from the trial court’s grant of a stepparent adoption, pursuant to OCGA § 19-8-6 (b) (Code Ann. § 74-405). The trial court, in setting forth the facts in evidence, noted the contentions of the natural father that it was not his fault that he had not seen his child in four years (even though they lived in the same area), and that he had paid no support in four years until immediately before and during the adoption proceedings because he had wanted to save up enough money to pay some back payments. The finding of abandonment under OCGA § 19-8-6 (b) (Code Ann. § 74-405), that the father had “failed significantly, for a period of one year or longer immediately prior to the filing of the petition for adoption ... to provide for the care and support of the child as required by law or judicial decree,” was fully authorized by the evidence. We find no abuse of discretion in the determination of the trial court, who heard the evidence, that the adoption is in the best interests of the child. See generally, Hayslip v. Williams, 156 Ga. App. 296 (274 SE2d 692).

Judgment affirmed.


Shulman, C. J, and McMurray, P. J., concur.